 
EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (this "Agreement") is executed as of July 2, 2010 (the
"Effective Date") by and among CALEDONIA CAPITAL CORPORATION, a Delaware
corporation ("Caledonia") and STEELCLOUD, INC., a Virginia corporation (the
"Company").


WHEREAS, the Company has authorized 750,000 shares of Series A Preferred Stock
(the "Series A Preferred") for issuance;


WHEREAS, Caledonia desires to convert the Caledonia Shares (as defined below),
into 90,000 shares of the Series A Preferred all as set forth below; and


WHEREAS, in consideration for the Company granting Caledonia the right to
exchange the Caledonia Shares into shares of the Series A Preferred, Caledonia
has agreed to modify the terms of a debt owed to Caledonia by the Company in the
principal amount of $570,000 (the “Note Modification”) and to enter into the
Intercreditor Agreement by and between the Company, Caledonia and Clipper
Investors LLC, an Illinois limited liability company ("Clipper”) dated as of the
date hereof (the “Intercreditor Agreement”); and


WHEREAS, Caledonia and the Company desire to enter into this Agreement to
provide the terms and conditions upon which the Caledonia Shares will be
exchanged for shares of the Series A Preferred;


NOW THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Caledonia and the Company agree as
follows:


1.   Exchange. As of the Effective Date, Caledonia hereby elects to exchange
2,500,000 shares of the common stock of the Company, $0.001 par value per share
(the "Common Stock") held by Caledonia (the "Caledonia Shares") into 90,000
shares of the Series A Preferred.


2.   Representations, Warranties and Covenants


(a) The Company. The Company hereby makes the following representations,
warranties and covenants in favor Caledonia:


(i) Authorized Shares. The shares of the Series A Preferred identified in
Section 1 of this Agreement constitute duly authorized shares of the capital
stock of the Company the issuance of which to Caledonia has been duly authorized
by the board of directors of the Company.


(ii) Validly Issued. Upon issuance of the shares of the Series A Preferred
identified in Section 1 of this Agreement and receipt by the Company of the
certificates representing Caledonia Shares properly endorsed and accompanied by
all instruments necessary to effect the transfer of such shares of the Common
Stock to the Company (collectively, the "Certificates"), such shares of the
Series A Preferred shall be validly issued and outstanding, fully paid,
nonassessable and free and clear of all liens and encumbrances arising through
the actions of the Company or its directors, officers, employees or agents.

 
 

--------------------------------------------------------------------------------

 


(iii) Issuance of Series A Preferred. Upon the Company's receipt of the
Certificates and the duly executed counterparts of this Agreement, the Company
shall issue the shares of the Series A Preferred specified in Section 1 of this
Agreement to the party identified in Section 1 of this Agreement as electing to
receive such shares.


(iv) Authorization. The Company has full power and authority to enter into this
Agreement, and this Agreement, when executed and delivered, will constitute a
valid and legally binding obligation of the Company. The individual signing this
Agreement on behalf of the Company is duly authorized to execute this Agreement
for and on behalf of the Company. All organizational action required to be taken
to authorize (i) the execution and delivery of this Agreement by the undersigned
individual for and on behalf of the Company, and (ii) the performance by the
Company of its obligations hereunder has been taken.


(b) Caledonia. Caledonia hereby makes the following representations, warranties
and covenants in favor of the Company:


(i) Title to Shares. Caledonia is the owner of record of the Caledonia Shares
and owns such shares of the Common Stock free and clear of all liens, claims and
encumbrances.


(ii) Authorization. Caledonia has full power and authority to enter into this
Agreement, and this Agreement, when executed and delivered, will constitute a
valid and legally binding obligation of Caledonia. The individual signing this
Agreement on behalf of Caledonia is duly authorized to execute this Agreement
for and on behalf of Caledonia. All organizational action required to be taken
to authorize (i) the execution and delivery of this Agreement by the undersigned
individual for and on behalf of Caledonia, and (ii) the performance by Caledonia
of its obligations hereunder has been taken.


(iii) Purchase Entirely For Own Account. This Agreement is made with Caledonia
in reliance upon its representation to the Company, which, by Caledonia’s
execution of this Agreement, it hereby confirms, that the shares of Series A
Preferred to be received by Caledonia and any securities issuable upon
conversion thereof (such shares of the Series A Preferred and securities
issuable upon conversion thereof being, collectively, the "Securities") are
being and will be acquired for investment for Caledonia’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and that neither Caledonia nor any
of its officers, members, managers or representatives with the authority,
responsibility or power to make a decision with regard to the purchase or sale
of the Securities or any portion thereof (collectively, “Caledonia’s
Representatives") has any present intention of selling, granting any
participation in or otherwise distributing the same in violation of the
Securities Act. Caledonia and Caledonia’s Representatives are familiar with the
phrase "acquired for investment and not with a view to distribution" as it
relates to the Securities Act of 1933, as amended (the "Securities Act") and
state securities laws and the special meaning given to such term by the
Securities and Exchange Commission (the "SEC"). By executing this Agreement,
Caledonia further represents that it does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.
 
2

--------------------------------------------------------------------------------




(iv) Reliance Upon Caledonia’s Representations and Warranties. Caledonia and
Caledonia’s Representatives understand that the Securities are not, and upon
issuance of any of the Securities on conversion of shares of the Series A
Preferred, at the time of issuance may not be, registered under the Securities
Act on the ground that the sale provided for in this Agreement and the issuance
of securities hereunder is exempt from registration under the Securities Act,
and that the Company's reliance on such exemption is predicated on Caledonia’s
representations and warranties set forth herein. Caledonia and Caledonia’s
Representatives realize that the basis for the exemption may not be present if,
notwithstanding such representations and warranties, Caledonia or any of
Caledonia's Representatives has in mind merely acquiring the Securities or any
portion thereof for a fixed or determinable period in the future, or for a
market rise, or for sale if the market does not rise. Neither Caledonia nor any
of Caledonia’s Representatives has any such intention. Furthermore, Caledonia
hereby covenants to indemnify the Company for and hold the Company harmless from
all losses, costs, damages, liabilities and expenses arising out of or in
connection with any breach or inaccuracy of any representation, warranty or
covenant made by Caledonia in this Agreement.


(v) Receipt of Information. Caledonia and Caledonia's Representatives have
received all the information they consider necessary or appropriate for deciding
whether to exchange the Caledonia Shares into 90,000 shares of Series A
Preferred and each portion thereof. Caledonia further represents that it has had
an opportunity to ask questions and receive answers from the Company regarding
the terms and conditions of the Series A Preferred and the business, properties,
prospects and financial condition of the Company and to obtain additional
information necessary to verify the accuracy of any information furnished to it.
In making the decision to enter into this Agreement, Caledonia and Caledonia’s
Representatives have relied solely upon their review of this Agreement, the
Articles of Amendment to the Company's Articles of Incorporation designating the
terms and conditions of the Series A Preferred, and independent investigations
made by such Caledonia or Caledonia's Representatives. Caledonia further
represents and affirms that none of the following information has ever been
represented, guaranteed or warranted to it or any of its officers, members,
managers or representatives, expressly or by implication, by any person: (1) The
approximate or exact length of time that Caledonia will be required to remain a
shareholder of the Company, (2) The percentage of profit and/or amount of or
type of consideration, profit or loss to be realized, if any, as a result of its
entry into this Agreement; or (3) The possibility that the past performance or
experience on the part of the Company or any affiliate, officer, director,
employee or agent of the Company, might in any way indicate or predict the
results of ownership of the Securities or the potential success of the Company's
operations.


(vi) Accredited Investor. Caledonia is an Accredited Investor, as such term is
defined in Regulation D promulgated under the Securities Act.

 
3

--------------------------------------------------------------------------------

 


(vii) Restricted Securities. Caledonia and each of Caledonia’s Representatives
understand that neither the Securities nor any portion thereof may be sold,
transferred or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Securities (or such portion thereof) or an
available exemption from registration under the Securities Act, the Securities
and each portion thereof must be held indefinitely. Caledonia and each of
Caledonia's Representatives is aware that neither the Securities nor any portion
thereof may be sold pursuant to Rule 144 promulgated under the Securities Act
unless all of the conditions of that Rule are met.


(viii)    Legends. To the extent applicable, each certificate or other document
evidencing any of the Securities shall be endorsed with the legends
substantially in the form set forth below:


The following legend under the Securities Act:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT, OR UNLESS STEELCLOUD,
INC. (THE "COMPANY") HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE,
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.


Also the Company shall endorse such certificates with each legend imposed or
required by the Company's Articles of Incorporation, the Company's Bylaws or
applicable state securities laws.


3.   Governing Law. This Agreement shall be governed by the laws of the State of
Virginia, without reference to the choice of laws rules of such state.


4.  Attorneys' Fees. In the event any party hereto fails to perform any of its
obligations under this Agreement or the transactions contemplated hereby or in
the event a dispute arises concerning the meaning or interpretation of any
provision of this Agreement, the defaulting party or the party not prevailing in
such dispute, as the case may be, shall pay any and all reasonable costs and
expenses incurred by the other party in enforcing or establishing its rights
hereunder, including court costs and reasonable attorneys' fees.


5.   Successors and Assigns. This Agreement shall be binding upon each party
hereto and its respective successors and assigns.


6.    Severability. If any term of provision of this Agreement or any
application thereof shall be held invalid or unenforceable, the remainder of
this Agreement and any other application of such term or provision shall not be
affected thereby.

 
4

--------------------------------------------------------------------------------

 


7.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof, and may not be changed or
modified except by an agreement in writing signed by the parties hereto. The
Company and Caledonia hereby agree that all prior or contemporaneous oral
understandings, agreements or negotiations relative to the subject matter hereof
are merged into and revoked by this Agreement.


8.    Interpretation. All provisions of this Agreement shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.


9.    Counterparts; Facsimile Signature. This Agreement may be executed in one
or more counterparts, each of which shall be an original, but all of which,
taken together, shall constitute one agreement. An original signature or copy
thereof transmitted by facsimile shall constitute an original signature for
purposes of this Agreement.
 
10.     Expenses.  The Company covenants and agrees to pay all fees, costs,
charges and expenses incurred by the Caledonia in connection with the
negotiation, preparation and consummation of this Agreement, the Note
Modification, the Intercreditor Agreement and the transactions contemplated
thereby, including without limitation, the Caledonia's reasonable attorneys
fees.
 
[Signatures are set forth on the following page.]

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.


COMPANY
       
SteelCloud, Inc.
       
By:
/s/ Brian H. Hajost
 
Name: Brian H. Hajost
 
Title: President & CEO
     
CALEDONIA
     
Caledonia Capital Corporation
       
By:
/s/ Edward M. Murchie
 
Name: Edward M. Murchie
 
Title: President
 


 
6

--------------------------------------------------------------------------------

 